

116 HRES 1257 IH: Recognizing International Human Rights Day.
U.S. House of Representatives
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1257IN THE HOUSE OF REPRESENTATIVESDecember 10, 2020Mr. Diaz-Balart (for himself and Mr. McCaul) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing International Human Rights Day.Whereas the United Nations General Assembly adopted the Universal Declaration of Human Rights on December 10, 1948;Whereas human rights activists and organizations around the world continue to mark International Human Rights Day as a time to call for global recognition of human rights;Whereas the preamble to the Universal Declaration of Human Rights states that recognition of the inherent dignity and of the equal and inalienable rights of all members of the human family is the foundation of freedom, justice and peace in the world;Whereas the Universal Declaration of Human Rights lists the freedoms of expression, religious belief, political opinion, independent media, access to information, due process, democratic governance, and the right to property among the inalienable rights belonging to every person;Whereas the United Nations Human Rights Council, while founded on sound principles, has failed to fulfill its mission of promoting human rights in the most repressed areas of the world;Whereas the Council, which has 47 members at a time, has included some of the world’s worst human rights abusers, such as Cuba, the People’s Republic of China (PRC), Russia, and Nicaragua, and currently the Council includes Cuba, Eritrea, and the Maduro regime of Venezuela within its membership;Whereas the United States announced its withdrawal from the Council on June 19, 2018, due to the organization’s profound need for reform, and its myopic focus on criticism of Israel, a democratic country that respects human rights;Whereas grave human rights abuses in Cuba, Nicaragua, and Venezuela should be addressed thoroughly by the Council, particularly in regard to documented cases of arbitrary or extrajudicial killings, torture, persecution for political opinion or religious belief, imprisonment of political opponents, media censorship, and suppression of the rights to speech and assembly;Whereas, in October and November 2020, the regime in Cuba brutally arrested prodemocracy activists and artists, including members of the San Isidro Movement, some of whom engaged in a hunger strike to protest the wrongful imprisonment of those expressing opposition to repression and censorship;Whereas, on December 2, 2020, the Inter-American Commission on Human Rights (IACHR) announced the publication of a report, People Who Have Been Deprived of Their Liberty During the Human Rights Crisis in Nicaragua That Began on April 18, 2018, detailing the arbitrary detention, sexual violence, and harassment that have been used in Nicaragua in retaliation against those protesting the Ortega regime;Whereas the UN International Independent Fact-Finding Mission (FFM) on Venezuela issued a report on September 16, 2020, regarding nearly 3,000 cases involving human rights abuses, with the FFM’s chairperson Marta Valiñas stating of the report, The Mission found reasonable grounds to believe that Venezuelan authorities and security forces have since 2014 planned and executed serious human rights violations, some of which—including arbitrary killings and the systematic use of torture—amount to crimes against humanity, and further stating that, Far from being isolated acts, these crimes were coordinated and committed pursuant to State policies, with the knowledge or direct support of commanding officers and senior government officials;Whereas grave human rights abuses in the PRC should be addressed by the Council, particularly in regard to internment camps, abusive population controls including forced and coerced birth control and sterilizations, the eradication of the language and culture of minority populations including Uyghurs, persecution for political opinion or religious belief, media censorship, forced disappearances, organ harvesting of the Falun Gong, oppression of the people of Tibet, torture, and arbitrary or extrajudicial killings;Whereas Russia’s grave human rights abuses should be addressed by the Council, particularly in regard to persecution and imprisonment of political opponents and civic activists, crackdown on independent media, gross violations of freedom of religion, targeted assassinations of journalists and political opponents, and the expulsion of human rights and democracy organizations;Whereas, in 2018, the Council condemned Eritrea’s human rights abuses, documented by the U.N. Special Rapporteur on the situation of human rights in Eritrea, to include arbitrary detention, enforced disappearances, torture and sexual violence and forced labor in 2018, and other human rights groups have condemned Eritrea’s political and religious persecution, but nonetheless, Eritrea was welcomed as a Member of the Council later that year;Whereas UN Resolution 60/251 declares that members elected to the [Human Rights] Council members shall uphold the highest standards in the promotion and protection of human rights;Whereas commemoration of International Human Rights Day should include particular focus on countries with the world’s worst human rights records such as Cuba, the PRC, Russia, Nicaragua, and Venezuela;Whereas the United States should continue its important work with countries, nongovernmental organizations, and human rights activists to promote greater respect for human rights in the most repressed areas of the world; andWhereas respect for human rights is essential to promotion of other fundamental goals for a flourishing civil society, rule of law, good governance, economic prosperity, and regional stability: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of promoting human rights throughout the world;(2)honors the independent journalists, human rights attorneys, human rights and prodemocracy activists, political prisoners, nongovernmental organizations, and free countries for their selfless dedication to promoting human rights;(3)remembers the sacrifices of those who have languished under oppression, suffered for demanding respect for basic human rights, or perished as a result of their advocacy for human rights;(4)celebrates the commemoration of 72 years of progress toward greater respect for human rights; and(5)acknowledges that all countries must continue to work toward universal respect for human rights.